Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-13 and 22, filed on 10/06/2022 is acknowledged. The traversal is on the ground that the claim 14 is amended to inter-related to claim 1. This is not found persuasive because the process of making the adhesive and the product of the adhesive as set forth in this application belong in two statutory categories which are distinct, the restriction between these two distinct inventions is proper even though these inventions are clearly related. Therefore, the requirement is still deemed proper and is therefore made FINAL. Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Claims 1-13 and 22 are currently under examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 8 recites a narrow range within a broad range. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In addition, the percentage as claimed lacks of base, it is not clear the percentage is based on weight or volume.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-11, 13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chirdon (US 2014/0261075, ‘075 hereafter).
Regarding claims 1-2, 4-11 and 13, ‘075 discloses an algal bio-adhesive comprising algae mass, which can be a by-product from biodiesel process having water content less than 20% (Fig 2, [0020]-[0024], PEAR could be either dried or wetted, see [0024]); a crosslinking agent being synthetic polymeric crosslinking agent including epoxy resin ([0031], [0034]); an inorganic filler such as sodium silicate ([0037]) or salt of cobalt, chromium and copper ([0033]); water (see Examples); and a defoaming agent ([0036]). ‘075 also discloses that the algae mass comprises any type of algae including the algae satisfying limitations as in the present claims 5-7([0022]). 
 Regarding claim 22, ‘075 discloses that the adhesive can be used for wood panel, and other products ([0042]). It is also noted the algal adhesive as recited in this claim is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses the adhesive as claimed, then the prior art adhesive will be capable of being used for applications as recited. 
Claims 1-4, 10-13 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parker et al (US 2015/0044483, ‘483 hereafter).
Regarding claims 1-4 and 10-13, ‘483 discloses bio-adhesive comprising a ground plant meal or isolated proteins, which made from algae mass ([0007]-[0008], [0013]-[0016], [0027], [0028], [0098], [0105]); a crosslinking agent being synthetic polymeric crosslinking agent including polyisocyanate or epoxy resin ([0031]-[0035], [0145]-[0175]); an inorganic filler such as calcium carbonate ([0102], [0225]), and an additive including antifoaming agent reading upon defoaming agent in an amount satisfying instantly claimed range as in claim 4  ([0176], [0180).  ‘483 also discloses the content of each component in the adhesive satisfying instantly claimed ranges as recited in the present claim 3 ([0027]).
 Regarding claim 22, ‘483 discloses that the adhesive can be used for wood panel, and other products ([0292]-[0301]). It is also noted the algal adhesive as recited in this claim is in intended use format, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Therefore, if prior art discloses the adhesive as claimed, then the prior art adhesive will be capable of being used for applications as recited. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUIYUN ZHANG/Primary Examiner, Art Unit 1782